Citation Nr: 1420776	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-48 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder and a claimed personality disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to September 1984 and July 1988 to February 1989 and October 1997 to April 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his December 2010 substantive appeal, the Veteran indicated that he desired a videoconference hearing before the Board at the RO.  A hearing was duly scheduled before the undersigned Veterans Law Judge for October 28, 2011.  The Veteran failed to appear, and the case was forwarded to the Board for appellate review.

On November 17, 2011, VA received correspondence from the Veteran that reported he had moved and did not open his mail "in a timely manner."  The Veteran requested that a new hearing be provided at an alternate location, as it is difficult for him to travel to Louisville, Kentucky.  The Board construes the Veteran's correspondence as a timely Motion for a new hearing.  38 C.F.R. § 20.704 (d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran has presented good cause for failing to appear for the videoconference hearing.  See 38 C.F.R. §§ 20.704(d).  Accordingly, the motion to reschedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO is granted.  Though the Veteran requested a hearing in Lexington, there is no RO at that location; he has the option for appearing in Louisville, Huntington, WV or any other RO of his choosing.  A remand of the present appeal is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at a RO of his choosing.  After the hearing is conducted, or in the event that the Veteran withdraws his hearing request or fails to report for a scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



